Case 4:15-cr-00483 Document 101 Filed orf03/09/20 in TXSD Page 1 of 5

o Na, 17-2030
(Docket U4: 1 -cC- C04g3- 4)

Uniled States Disteict Couch Ge the

Sautinesn Distcict of Texas,

 

 

 

 

 

 

 

 

Janes B. Buckke - Aopelloot | Movant pUnitect o,
" ~ em Disigs° Urts
VU TLE PXas
: ___— Map oe
USA. - Plata if Appellee Deng aee3
: oY Brady Cheri -.

 

Ra Se. ts 4roonst. update ¢ equest +0 Motias
Ddes DUC. gaass. 40100) bude. add dinoca\
strke Mest 10 _Mortkes:

wt

 

 

 

€ ‘ , . | |
Tomes », ucke., wish tO Wquise ok Clecke€ Carct foc_u.s, istic} :

 

 

 

50 Sfolug G& Mateo Under 23 0.5.0, canes te Vocete. Set Aside of
Costect Seatgoce. ‘Qy BR Decsna ia Fedex Custody, Movant! |

—_ceceweds Ont-Keot so foo Clerk of ny Ay T wk thd |
7 | <— tl ‘ -_ : / |

sad, Motion was cecened Hi led on oc abst Tue. 35 ot 2019 fim

ti kA). Movant requested uo (out to toad all documents on Li
cegasding NiS Detchon foc sasit ak cectoran +0 ae Sppcene Contt.
10 _ortenst “io assist Mistaict Couct Gimely) ja fomther proceachiacg

4 & iy J?
but was deniet) as Supaite Cast Anes not oul Ane kee) [au

oyisuant +o soles o£ Court (under Reticle TW el Constitution). The movant

by swecee Coyet
iS conaecniec\ Oi ioKo\ denial of ceviews was ia Macc 201 noth (petition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foe celnwacing wos Aen 19 ou Ol (AY one yen hack ts closely appcuach in,
Case 4:15-cr-00483 Document 101 Filed on 03/09/20 in TXSD Page 2 of 5

No. \7-2030_

 

 

 

iormakion Keqardiag Ins Mestion hk QF USC. g FS to Tak
Aside, or Cd es by a, Lossan ia fececa | Custody. Als this

 

 

 

 

‘contained WrecgeS
§ 9520 Bee

ond 4 sab) On doy of Qui ij like Ne. Honesoine Sudge
Alfedk A QRennetT wos ceady to proceed willy. sec ena but Movont§

 
 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

comoleted mil racy) secuice (foc nla the {Ypuant
ai] 19 “Response “To Bader’ Biel chinag
ae 5 (GCESS, AS well as_19 paditon toc_ulit ot cectatan, so Lill
fies talecs:ag) 5 Stfements be det (ace dgain the (Movant would like
+0_thook Wage Remett $c qsacth ag request 0 dehy SMC
nut does pot koow J Tale Benne! 5 was _awae. that <A

 

|

 

 

 

 

 

cliscussed this Moe. in cet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covnsel anc pack Aust Ketatly Leo hod a oa Gh 4 Leccally

 
 

 

 

 

 

 

 

oko (Sune 2.2016). This_ Wins

 
Case 4:15-cr-00483 Document 101 Filed on 03/09/20 in TXSD Page 3 of 5

 

 

 

— one of tbe scle Moti

 

 

 

ox Me) 40 ogsec +o Plead gu Gy 50_as to fot lose. diacteen |

 

(9) Wears ot wm lHar Yy Sec wice, and cetivement shall he.

 

s 46 acca os2. CG

 

 

fj

 

 

 

Cpuenmerrt's Chins dock achal iNteot- a3 stato 7 aighaik Case),

 

 

- 7 = 09 doy ok guilky plea \E

 

+6 cemaia silent onc) ealy ONSUcy questions fy0q ZS vdge Wenett

 

 

 

otkimnadively. pon canpltin ot Gi ly pléa, aoc_upoa CTA Counsel's

 

 

 

 

 

| Cequest tor de 9 10 snk, Tage Bemett as Ket the patter

 

 

 

 

 

 

 

 

 

 

 

 

 

ye Mouwaat auld not

 

4 racked cequest ot delayed eM ENCE, hot 4

 

 

 

 

 

 

have _cehainécl_srleat ac agiicecl fo (kad guilty (especially as he

venemectiy dened statements so Lal hosis—sthfemats he nas

 

 

 

 

 

Not ovate would he made uohl Panwtes_]

 

Gite cack Maced’)
Case 4:15-cr-00483 Document 101 Filed on 03/09/20 in TXSD Page 4 of 5

7 Na. 122030

 

 

 

 

C .
— hack SIOLECDMECT. Act a oa teeck +0 “ne request.

 

 

 

 

 

los ow lacy edicement aod _10skal nl been “Dishonaratly Tor
“Othec than Hocoselay" chisc ae Mowat was 55 concer od
| ( . .
‘only. No access to rediveme [Mi ay aPC Movant had te
erage as Ao pea ot Rare fevacl in VFS yet= I ier

 

 

 

 

 

 

 

 

 

 

 

 

Nee

 

SE

 

 

 

 

 

+

 

 

 

 

Osare Goel a0 eat S NOWIO not be wohl CO Fo a ot Oge, 2). le
Ciecess to \Wetean ac “VA” henekcts [ of sever y Finder), riosoak (S
ioosideed 00% _o lisabko het poyitets io fossly le Fale.

de

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wich Mevwot Yas no access to anyulaL)s =o 1 eae). Tye list

 

 

“Opes 00 G0c on ok she signbcance ot -svch bss The moaat
WiAd TL (as anyhhore ot courts Fime_ pot Nod tecen: ly e201

cemndecl ot ck (pase at adlnert

SROUSE. AUSA octea if aplega

day ak guilty sea, bs Es

by ns ses op) F Aeclace under Senay ot pes py fe tne foregoing

1A +e AOA raccheat need th cl“o

 

 

 

 

 

 

 

 

 

 

  
 
 

 

 

 

 

 

 

 
GL XO O .d_
UO PAO] eilewwe jeusoey

bec eee oR

AR) ‘a . SYN

Ww
‘O
- -OL L
w I TO ~~ CT rn mr om
Do
e
egeeden eg EEC CLE Cf na ffepebeg ited tg tet et Ue Efi et bee ef ted “a 45 a

a oo i a
& ?
< |
a
s ynog jo 11019 cropper PEG
oO i 5
oO sey) Gf yin SIJEIS pau
5 Bee 60 8 ZOOLL XL ‘WOysNOH

aatis | , OOES wy ‘asnoyuncd ‘sn
o sexo, 30 BEI WENO 1s SMU S/S
ir sunog seers POY." SEX] JO UISIG 'S

! UND DSI S N - 44319
3 | SBLE-ELBEBS
a
&.. a bocce . COPPy CIUQ uoqary

 

 

 
